UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):April 1, 2013 InsPro Technologies Corporation (Exact name of registrant as specified in charter) Delaware 333-123081 98-0438502 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 150 N. Radnor-Chester Road Suite B-101 Radnor, Pennsylvania 19087 (Address of principal executive offices) (484) 654-2200 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On April 1, 2013, InsPro Technologies Corporation (the “Company”) issued a press release announcing its financial results for the year and quarter ended December 31, 2012.A copy of this press release is attached hereto as Exhibit99.1 and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (c)Exhibits. ExhibitNumber DescriptionofExhibit Press Release, dated April 1, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INSPRO TECHNOLOGIES CORPORATION Date: April 2, 2013 By: /s/ Anthony R. Verdi Name:
